Citation Nr: 1443437	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-20 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.  

2. Entitlement to service connection for a right shoulder disability to include claimed as secondary to a service-connected disease or injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1992 to June 2000 and from March 2004 to August 2005.  He had additional duty in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the RO.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that, other than the representative's written presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.


FINDINGS OF FACT

1. The Veteran's left knee disability is not related to service.

2. The right shoulder disability is unrelated (caused from or permanently made worse by) to a service-connected disease or injury.

3. The Veteran's right shoulder disability is not related to service; arthritis of the right shoulder was not manifest in service or within one year of separation.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. A right shoulder disability is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (2013)

3. A right shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred there in. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2008 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the March 2008 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded VA examination in April 2009 and January 2013 in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and medical opinions obtained in this case are adequate with regard to the issues on appeal, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO attempt to obtain any outstanding records of treatment and schedule the Veteran for additional VA examination to evaluate the etiology of the Veteran's right shoulder disability. Specifically, in the prior remand, the Board noted that a December 2005 record was referenced in the SOC but was not of record and directed the RO to specifically attempt to obtain this record. In a November 2012 misdirected development memo, the RO advised that the December 2005 record referenced in the SOC was a typographical error. The DRO intended to type the date as December 1995, this December 1995 treatment document was already included in the claims file for review Additionally, and the Veteran underwent VA examination in January 2013 to address etiology of his right shoulder disability. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis (spurring) of the right shoulder. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) . Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's secondary service connection claim relative to his right shoulder, is potentially applicable. However, as the Board will find that there was no aggravation, the new regulation does not affect the result in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran received the Combat Infantry Badge for his service in Afghanistan. A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). In this case, the Board finds that the Veteran engaged in combat with the enemy. Accordingly, his lay statements must be considered. However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service. Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

Regarding the left knee, prior to service, in July 1984, the Veteran was diagnosed with an open injury to the patella bursa of the left knee after he fell down some steps.  He had irrigation, debridement and closure of the wound.  

Service treatment records reveal normal findings for the lower extremities during the June 1992 enlistment examination.  Left knee surgery in 1984 was noted.  At that time, the Veteran denied trick or locked knee.  Dr. M related in a separate report that the Veteran fell at the age of 10 but that X rays showed normal left knee and there was no evidence of fracture of the left knee.  

In April 1995, the Veteran complained of left knee pain, particularly when running for a long period of time.  He expressed that his knee pain started about three months prior.  Rule out lateral collateral ligament sprain was assessed.  He was placed on light duty for two days.  In December 1995, the Veteran complained of left knee pain.  He reported that the pain had been present for about a year but increased significantly over the past two weeks.  Left knee pain, probable meniscus versus patella femoral syndrome was assessed.  X rays showed high laterally riding patella possibly.  

The Veteran had a provisional diagnosis of continued left knee pain in February 1996.  He reported intermittent left knee pain.  Reinjured and increased pain for two months was reported.  

The Veteran went to physical therapy which was also referred to as "knee school" in March 1996.  He denied trick or locked knee in November 1996.  The lower extremities were reported normal at that time.  

The Veteran was evaluated for left knee pain in February 2000.  A past history of having patellofemoral syndrome in the left knee several years ago in the Marine Corps was noted.  He was assessed with gradual onset of left knee discomfort with probable mild strain and probable anserine bursitis.  He was assessed with follow up of left knee discomfort probably secondary to increased physical activities and strain of left knee improved in March 2000.  It was related that his left knee symptoms improved significantly now that he no longer was involved in the police academy.  

In September 2000, the lower extremities were shown to be normal upon examination.  At that time, the Veteran denied a history of trick or locked knee.  He was qualified for enlistment.  

In his July 2005 post deployment assessment, the Veteran reported that he had or developed during his deployment swollen, stiff or painful joints.  When asked to list his concerns; however, he only listed a left shoulder and low back pain injury.  

The Veteran asserts that he his current left knee disability onset due to injury or disease sustained in service. 

A March 2008 VA treatment record documents a past medical history of problems with the left knee.  In the May 2009 report of VA examination, the Veteran reported that he injured his left knee while in service in 1994/1995.  He related a gradual onset of pain in the left knee with marching and carrying heavy packs.  According to the Veteran, he had to ski in cold weather training and that he reinjured it over and over.  As a child he expressed that he had a laceration of the left knee which was sutured.  Examination of the left knee revealed there was crepitus and guarding of movement.  X rays revealed no evidence of fracture or dislocation or significant degenerative change.  There was no joint effusion.  The diagnosis was left knee strain. The VA examiner opined that the left knee condition was not caused by or a result of the knee pain which began in service.  According to the examiner, the laceration the Veteran had at age 10 did not have any chronic effects.  He stated while the Veteran had several visits and complained of knee pain in service, his examinations were essentially normal even when X ray noted questionable patella riding high and lateral. The examiner noted that the Veteran experienced one episode of left knee pain/stress due to running in 2000 but his follow-up visit was normal after he stopped running. The examiner concluded that there was no continuity of problem or care (for a left knee disability) related to service.

Regarding the right shoulder, In June 2003, while in the Army National Guard, the Veteran injured his right shoulder moving weapon racks from the supply room.  The injury lead to informal line of duty, but there were no further symptoms at that time.  

Examination in February 2006 revealed degenerative changes at the right shoulder and in October 2006 findings were consistent with osteoarthritic changes involving the right glenohumeral joint.  A prior medical history of degenerative joint disease of the right shoulder was shown in March 2007.  X rays in May 2007 revealed an osteophyte of the inferior portion of the humeral head on the right but otherwise normal right shoulder.  An impression was given of bicipital tendinitis right and subacromial bursitis left with impingement.  Bicipital tendinitis on the right was assessed in October 2007.  

When examined in April 2009, the VA examiner related that the Veteran had pain in his right shoulder and limited range of motion.  The VA examiner did not render a diagnosis nor discuss the right shoulder any further.  

The January 2013 report of VA examination reflects a diagnosis of impingement of the right shoulder. The examiner opined that the right shoulder condition was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness. The examiner noted the right shoulder strain injury sustained in service in 2003 but observed the Veteran had no further symptoms from this right shoulder event. The Veteran was cleared to mobilize thereafter with no comment of a right shoulder condition. The examiner also observed that the Veteran's post-deployment health assessment was void of indication of a chronic right shoulder condition. 

Additionally, the examiner noted that review of VA treatment records did not reveal a condition of the right shoulder caused by or associated with his service-connected left shoulder disability. The examiner commented that the Veteran had an uncomplicated bursectomy of the left shoulder that had helped with range of motion and pain (of the left shoulder). The examiner explained that there was no functional need for the Veteran's right shoulder to be negatively impacted by an improving left shoulder condition. Current examination of the right shoulder revealed essentially normal range of motion with pain. MRI results showed right rotator cuff tendonopathy with no tear and osteophyte seen arising from the head of the right humerus. The examiner explained that these were not findings associated with the strain event in military service. The examiner concluded that there were no findings on the examination to associate with the service injury or the Veteran's service-connected left shoulder disability.

On this record, the Board finds that service connection for a left knee disability is not warranted. Here, in the April 2009 VA examination, the examiner explicitly concluded that the Veteran's current left knee disability was unrelated to the complaints of knee pain (injury) documented in service. The examiner explained that despite the complaints in service, examination of the knee (in service) was essentially normal. With regard to the episode of knee pain and stress due to running documented in 2000, the examiner noted that the condition resolved after the Veteran stopped running. The examiner noted there were no other complaints relative to his left knee until the March 2008 VA treatment record documenting a prior medical history of "problems with the left knee." Thus, the examiner concluded that there was simply no evidence of continuity of a left knee disability or care thereof related to his period of service. The Board notes that this VA examiner's opinion was based on a thorough review of the medical records, taking the Veteran's history and performing examination. 

Though the Veteran has a current disability, the evidence does not serve to link the onset of the left knee strain to a period of service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current left knee strain and a period of the Veteran's service. 

Similarly, the Board finds that service connection for a right shoulder disability is not warranted. Initially, the Board notes that there is no evidence of arthritis shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Though the Veteran has current disability, the evidence does not serve to link the onset of the right shoulder disability to a period of service or a service-connected disease or injury. To that end, the Board notes that in the January 2013 report of VA examination the examiner opined that the right shoulder condition was less likely than not incurred in or caused by in-service injury, event or illness. The examiner noted the right shoulder strain injury sustained in service but also observed the condition resolved without further sequela. 

The examiner also determined that the right shoulder disability was not caused by or associated with his service-connected left shoulder disability. In this regard, the examiner noted the Veteran's surgical history for uncomplicated bursectomy of the left shoulder that had helped with range of motion and pain. The examiner explained that the Veteran's right shoulder was not negatively impacted by an improving left shoulder condition. Further, the examiner explained that the current right shoulder examination findings and MRI results (essentially normal range of motion with pain, right rotator cuff tendonopathy with no tear and osteophyte arising from the head of the right humerus) were not findings associated with the strain event in military service. Simply, there were no findings on the examination to associate with the service injury or the Veteran's service-connected left shoulder disability. Again, the Board notes that this VA examiner's opinion was based on a thorough review of the medical records, taking the Veteran's history and performing examination. Also, notably, there is no credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current right shoulder disability and a period of the Veteran's service or a service-connected disease or injury.

The only other evidence of record supporting these claims is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that his left knee and right shoulder disabilities onset due to disease or injury sustained in service (or due to a service-connected disability). See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion of the VA examiners in the April 2009 and January 2013 VA examination reports to be more probative. The VA examiners are medical professionals who reviewed the claims file, considered the reported history and performed examination. The examiners used her expertise in reviewing the facts of this case and determined that the current left knee and right shoulder disabilities were unrelated to incident of the Veteran's period of service or a service-connected disability. It is clear that the examiners fully understood the basis for the claims yet still determined, after reviewing the facts of the case, that the Veteran's current left knee and right shoulder disabilities were related to causes other than service. The Veteran has not suggested that these examinations were performed in an insufficient manner. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a left knee disability and a right shoulder disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a right shoulder disability to include claimed as secondary to a service-connected disease or injury is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


